DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, and 7-14 are pending and under examination.
Claims 2, and 4-6 have been canceled.
Claims 1-14 were added by amendment. 

Response to Amendment
The amended claims have overcome the drawing and specification objections previously set forth in the Non-Final Rejection mailed on 01/14/2022.  Accordingly, the drawing and specification objections are withdrawn.
The amended claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection.  Accordingly, the 112(b) rejections have been withdrawn.  However, based on the amended claims, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 04/12/2022, the previous prior art rejection based on Dees has been withdrawn and a new prior art rejection set forth (see below).
Based on the amended claims, a non-statutory double patenting rejection has been set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 1 line 8 recites “the portion of the breakable label”.  There is insufficient antecedent basis for this term in the claim.  What portion is this referring to? Applicants have not previously set forth “a portion of the breakable label” and it is unclear what “the portion of the breakable label” is referring to. 
	Claims 3 and 7-14 are also rejected by their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Patent No. 6,656,428; already of record – hereinafter “Clark”), and further in view of Burgess (US 2013/0175293 – hereinafter “Burgess”).

Regarding claim 1, Clark discloses a disposable fluidic cartridge (Clark; fig. 1, #2, col. 24 lines 48-53) comprising: 
a collapsible blister comprising a liquid component (Clark discloses a reagent well 8; fig. 1, #8, col. 24 line 50, that is collapsed by mechanical actuator 24; fig. 5b, col. 27 lines 5-8) 
a breakable label comprising a machine-readable identification code (Clark discloses a breakable label 22; col. 26 lines 51-54, col. 27 lines 8-9.  The breakable label comprising a machine-readable identification code; col. 15 lines 27-31, col. 25 lines 19-27); 
wherein the breakable label is broken upon insertion of a mechanical actuator into the collapsible blister, thereby preventing reuse of the disposable fluidic cartridge (Clark discloses label 22 is designed so that the upper portion of mechanical actuator 24 is also sealed with label 22.  Thus, the label 22 contacts the piston 24 and the top of the reagent wells 8 to provide a multi-component seal; col. 26 lines 51-54.  A push rod 46 pierces label 22 prior to contact with the piston rod 24.  The downward force exerted by the vertical drive element 44 and the push rod 46 is sufficient to break the seal of the upper flat surface of piston 24 from the seal 22; col. 27 lines 8-12).
Clark does not disclose the machine-readable identification code at least partially overlaps with the collapsible blister, and the portion of the breakable label with the machine-readable identification code being broken thereby rendering the machine-readable identification code unreadable.
However, Burgess teaches the analogous art of a collapsible blister comprising a machine-readable identification code that at least partially overlaps with the collapsible blister, and the portion of the breakable label with the machine-readable identification code is broken thereby rending the machine-readable identification code unreadable (Burgess teaches a cartridge 20; fig. 4, [0029] comprising a barcode 25 that is read by barcode scanner 33; fig 1, [0029-0020] wherein the barcode is punctured, thereby destroying the barcode, after it is scanned; [0029-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the label comprising the machine-readable identification code of Clark so that the machine-readable identification code at least partially overlapped with the collapsible blister, and the portion of the breakable label with the machine-readable identification code is broken thereby rending the machine-readable identification code unreadable, as taught by Burgess, because Burgess teaches the label comprising the machine-readable identification code that at least partially overlapped with the collapsible blister that is broken prevents repeated use of cartridges since the barcode reader will not read a destroyed barcode; [0030].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Clark and Burgess both teach a cartridge comprising a label and collapsible blister. 

Regarding claim 3, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the liquid component is for conducting a diagnostic test.   
Note: What the liquid component is for relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the reagent well 8 is capable of holding a liquid for conducting a diagnostic test.

Regarding claim 7, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the liquid component is a reagent.  
Note: What the liquid component is relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the reagent well 8 is capable of holding a reagent.

Regarding claim 8, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the liquid component is a lysis buffer.  
Note: What the liquid component is relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the reagent well 8 is capable of holding a lysis buffer.

Regarding claim 9, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the liquid component is a wash buffer.  
Note: What the liquid component is relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the reagent well 8 is capable of holding a wash buffer.

Regarding claim 10, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the liquid component is an elution buffer.  
Note: What the liquid component is relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, the reagent well 8 is capable of holding an elution buffer.

Regarding claim 12, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the machine-readable identification code is a bar-code (Clark; col. 15 lines 29-31).  

Regarding claim 14, modified Clark teaches the disposable fluidic cartridge of claim 1 above, wherein the label is adhesively backed on the collapsible blister (Clark; col. 25 lines 19-22).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Burgess, and further in view of Bates et al. (US 2014/0094144 – hereinafter “Bates”).


Regarding claim 11, modified Clark teaches the disposable fluidic cartridge of claim 1 above, comprising the machine-readable identification code.
Modified Clark does not teach wherein the machine-readable identification code is a QR-code.  
However, Bates the analogous art of a cartridge comprising a machine-readable identification code wherein the machine-readable identification code is a QR-code (Bates teaches a cartridge 720 that comprises a QR-code; [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine-readable identification code of modified Clark with a QR-code, as taught by Bates, because Bates teaches QR-codes are well-known and conventional machine-readable identification codes; [0042-0043]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Burgess, and further in view of Arnold et al. (2006/0144749; already of record – hereinafter “Arnold”).

Regarding claim 13, modified Clark teaches the disposable fluidic cartridge of claim 1 above, comprising the label.
Modified Clark does not teach wherein the label is perforated.  
However, Arnold teaches the analogous art of collapsible blister (Arnold; fig. 1A, #100, #120, [0032]) and a breakable layer that at least partially overlaps with the collapsible blister (Arnold; fig. 1C, #115, [0037]) wherein the breakable layer is perforated (Arnold; [0037]).
It would have been obvious to one of ordinary skill in the art to modify the breakable label of modified Clark to comprise perforations, as taught by Arnold, because Arnold teaches the breakable layer that is perforated may ease removal of the contents from the blister pack [0036].  The modification resulting in the breakable label comprising perforations.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Clark and Arnold both teach a collapsible blister comprising a breakable layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,908,114. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,908,114 discloses a disposable fluidic cartridge (Claim 1 of ‘114 “disposable fluidic cartridge”) comprising a collapsible blister comprising a liquid component (Claim 1 of ‘114 “a collapsible blister that contains a liquid component”), a breakable label comprising a machine-readable identification code (Claim 1 of ‘114 “a machine-readable identification code on a breakable label”); wherein the machine-readable identification code at least partially overlaps with the collapsible blister (Claim 1 of ‘114 “the breakable label covering at least a portion of the recess” and “a mechanically actuatable mechanism disposed within the recess”, and “the mechanically actuatable mechanism is a collapsible blister”, therefore the machine-readable identification code at least partially overlaps with the collapsible blister), and the portion of the breakable label with the machine-readable identification code is broken upon insertion of a mechanical actuator into the collapsible blister (Claim 1 of ‘114 “the portion of the breakable label covering the recess is configured to be broken upon insertion of a mechanically-actuatable mechanism), thereby rendering the machine-readable identification code unreadable and preventing reuse of the disposable fluidic cartridge (Claim 1 of ‘114– “thereby rending the identification code unreadable and preventing reuse of the fluidic cartridge”). Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 9,908,114.

Response to Arguments
Applicants arguments filed on 04/12/2022 have been fully considered. 

Applicants argue on pages 4-5 of their remarks that Dees fails to report a cartridge comprising a collapsible blister and a machine-readable code on a breakable label.  Applicants arguments are towards the amended language and do not apply to the current grounds of rejection.  The examiner has withdrawn the previous prior art rejection based on Dees and set for a new prior art rejection which the examiner contends teaches the amended limitations above.  The new prior art rejection does not rely on Dees for teaching the amended claims above and therefore, applicants arguments are moot.  

Applicants further argue on page 5-6 of their remarks that Dees does not disclose that the machine-readable identification code is rendered unreadable by the mechanical actuator and preventing the reuse of the cartridge.  Applicants arguments are towards the amended language and do not apply to the current grounds of rejection.  The examiner has withdrawn the previous prior art rejection based on Dees and set for a new prior art rejection which the examiner contends teaches the amended limitations above.  The new prior art rejection does not rely on Dees for teaching the amended claims above and therefore, applicants arguments are moot.  

Applicants argue on pages 5-6 of their remarks that neither Arnold nor Clark teach a cartridge comprising a collapsible blister and a machine-readable identification code on a breakable label.  The examiner respectfully disagrees and notes the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner cites Clark in the new prior art rejection, then the examiner will address applicant's remarks in order to promote compact prosecution. Clark discloses a reagent well 8; fig. 1, #8, col. 24 line 50, that is collapsed by mechanical actuator 24; fig. 5b, col. 27 lines 5-8 and a breakable label 22; col. 26 lines 51-54, col. 27 lines 8-9, the breakable label comprising a machine-readable identification code; col. 15 lines 27-31, col. 25 lines 19-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798